Case 1:20-cv-24342-RNS Document 41 Entered on FLSD Docket 04/30/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                    Case No. 1:20-cv-24342-RNS

   PAYRANGE, INC.                                   )
                                                    )
                  Plaintiff,                        )
                                                    )
   v.                                               )
                                                    )
   KIOSOFT TECHNOLOGIES, LLC et al.,                )
                                                    )
                  Defendants.                       )
                                                    )

          UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                 MOTION TO DISMISS AMENDED COMPLAINT

         Plaintiff PayRange, Inc. (“Plaintiff”) respectfully moves this Court for a one-week

  extension on its response to Defendants’ Motion to Dismiss the Amended Complaint, filed April

  27, 2021 [ECF No. 38] (“Motion”). Plaintiff’s opposition to the Motion is currently due on May

  11, 2021. Due to briefing deadlines and discovery obligations in other matters, complying with

  the current deadline will be challenging. As such, Plaintiff believes there to be good cause for the

  requested one-week extension. See Fed. R. Civ. P. 16(b)(4). Plaintiff met and conferred with

  Defendants regarding the requested one-week extension. Defendants do not oppose.

         As such, Plaintiff respectfully requests that its deadline to file an opposition to the Motion

  be extended until May 18, 2021.
Case 1:20-cv-24342-RNS Document 41 Entered on FLSD Docket 04/30/2021 Page 2 of 4




  Dated: April 29, 2021                      Respectfully submitted,

    /s/ Joseph R. Englander
   Joseph R. Englander
   FOWLER WHITE BURNETT
   1395 Brickell Avenue, 14th Floor
   Miami, Florida 33131
   Telephone: (305) 789-9259
   Facsimile: (305) 728-7559
   Email: jenglander@fowler-white.com

   James C. Yoon (PHV)
   Ryan R. Smith (PHV)
   Jamie Y. Otto (PHV)
   George E. Powell III (PHV)
   Neil N. Desai (PHV)
   WILSON SONSINI GOODRICH &
   ROSATI Professional Corporation
   650 Page Mill Road
   Palo Alto, CA 94304-1050
   Telephone: (650) 493-9300
   Facsimile: (650) 565-5100
   Email: jyoon@wsgr.com, rsmith@wsgr.com,
   jotto@wsgr.com, epowell@wsgr.com,
   ndesai@wsgr.com

   Counsel for Plaintiff PayRange, Inc.
Case 1:20-cv-24342-RNS Document 41 Entered on FLSD Docket 04/30/2021 Page 3 of 4




                                  CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that a true and correct copy of the

  foregoing document has been served on April 29, 2021, via the Court’s CM/ECF system on all

  counsel of record who have consented to electronic service.

                                                                /s/ DRAFT
                                                                Joseph R. Englander
Case 1:20-cv-24342-RNS Document 41 Entered on FLSD Docket 04/30/2021 Page 4 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                  Case No. 1:20-cv-24342-RNS

   PAYRANGE, INC.                                 )
                                                  )
                 Plaintiff,                       )
                                                  )
   v.                                             )
                                                  )
   KIOSOFT TECHNOLOGIES, LLC et al.,              )
                                                  )
                 Defendants.                      )
                                                  )

                      [PROPOSED] ORDER GRANTING PLAINTIFF’S
                         UNOPPOSED MOTION FOR EXTENSION

         This matter, having come before the Court on Plaintiff PayRange, Inc’s Unopposed Motion

  Extension (“the Motion”), and the Court, having reviewed the Motion now finds that the Motion

  should be and is hereby GRANTED.

         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff has

  until May 18, 2021 to file an opposition to Defendants’ Motion to Dismiss the Amended

  Complaint, filed April 27, 2021 [ECF No. 39].


         SO ORDERED this ____ day of ____________, 2021.




                                                      United States District Judge
